      Case: 1:20-cv-03198 Document #: 18 Filed: 01/10/21 Page 1 of 3 PageID #:100




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 LARRY G. PHILPOT,                               §
                                                 §
         Plaintiff                               §
                                                 §
 v.                                              §              Civil Action No. 1:20-cv-03198
                                                 §
 VIVID SEATS LLC,                                §
                                                 §
         Defendant.                              §



                     STIPULATION OF DISMISSAL WITH PREJUDICE


        Pursuant to FED. R. CIV. P. 41(a)(1)(A)(ii), Plaintiff Larry G. Philpot and Defendant Vivid

Seats LLC, hereby stipulate to the voluntary dismissal of this lawsuit with prejudice. All costs and

attorney’s fees will be paid by the party incurring the same.




STIPULATION OF DISMISSAL WITH PREJUDICE                                                       Page 1
    Case: 1:20-cv-03198 Document #: 18 Filed: 01/10/21 Page 2 of 3 PageID #:101




                                                   Respectfully submitted,

                                                   ZLATKIN WONG LLP

                                                   /s/ Ilya G. Zlatkin
                                                   Ilya G. Zlatkin, Esq.
                                                   Illinois Bar No. 6314344
                                                   Zlatkin Wong LLP
                                                   4245 N. Knox Ave.
                                                   Chicago, Illinois 60641
                                                   Tel: (312) 809-8022
                                                   Email: ilya@zlatkinwong.com

                                                   ATTORNEY FOR PLAINTIFF


                                                   NEAL, GERBER & EISENBERG LLP

                                                   /s/ Mike R. Turner
                                                   Mike R. Turner, Esq.
                                                   Illinois Bar No. 6297803
                                                   Neal, Gerber & Eisenberg LLP
                                                   2 N. LaSalle St., Ste 1700
                                                   Chicago, Illinois 60602
                                                   Telephone: (312) 269-8000
                                                   Email: mturner@nge.com

                                                   ATTORNEY FOR DEFENDANT




STIPULATION OF DISMISSAL WITH PREJUDICE                                           Page 2
    Case: 1:20-cv-03198 Document #: 18 Filed: 01/10/21 Page 3 of 3 PageID #:102




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 10, 2021, I electronically transmitted the foregoing to the
Clerk’s Office using the CM/ECF System for filing to the following CM/ECF participants:

       Mike R. Turner, Esq.
       Neal, Gerber & Eisenberg LLP
       2 N. LaSalle St., Ste 1700
       Chicago, Illinois 60602
       Telephone: (312) 269-8000
       Email: mturner@nge.com

       Attorney for Defendant



                                                     /s/ Ilya G. Zlatkin
                                                     Ilya G. Zlatkin




STIPULATION OF DISMISSAL WITH PREJUDICE                                                      Page 3
